DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 14-17 and 20-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are ambiguous and confusing and is rendered indefinite. Claims 1 and 9 states “at least a portion of the downhole tool is movable in a downhole direction to an open position by the seat receiving the opening plug that allows fluid flow through the port in the tubular body, and then moveable to a closed position that blocks fluid flow through the port in the tubular body”. In this limitation, applicant states at least a portion of the downhole tool is movable. Examiner contends the “at least a portion of the downhole tool” does not move twice to open and close the downhole tool. Based on the claim language it appears the portion of the downhole tool moves twice.  In the independent claims 1 and 9, applicant does not define which portion of the downhole tool is movable. Nonetheless, the claim language is written as if the same portion of the downhole tool is utilize to open and close the port. Examiner contends the independent claims correspond to Figs. 6-8. In this embodiment, the seat moves separately from the inner sleeve and are not the same “portion of the downhole tool”. 
Claim Objections
Claim 22 is objected to because of the following informalities:  claims 21 and 22 are the exact same claim.  Furthermore, both claims depend from claim 17.  Applicant should cancel claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16-24 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lirette et al. PG Pub. 2016/0138367 (Lirette).
Regarding claim 1, Lirette discloses a downhole tool (100) operable by an opening plug (180) and comprising: a tubular body (110) comprising a port (114) that allows fluid flow between a bore of the downhole tool and an area outside of the tubular body; an inner sleeve (120) slidable within the tubular body; and a seat (140) within the inner sleeve, the seat comprising a shoulder (144) shaped to receive the opening plug (180) (Par. [0058];illustrated in Fig. 4); wherein the downhole tool is positionable in a run-in position that blocks fluid flow through the port in the tubular body (illustrated in Fig. 2), then at least a portion of the downhole tool is movable in an downhole direction to an open position by the seat receiving the opening plug (180) that allows fluid flow through the port (114) in the tubular body (illustrated in Fig. 4), and then moveable to a closed position that blocks fluid flow through the port in the tubular body (illustrated in Fig. 5).
Regarding claims 2 and 10, Lirette discloses the seat (140) blocks fluid flow through the port (114) in the tubular body when in the downhole tool is in the run-in position. (Par. [0011]; Fig. 2).
Regarding claims 3 and 11, Lirette discloses the downhole tool (100) is sequentially positionable in a-the run-in position, then in an the open position, and then in the closed position. (Par. [0011, 0013-0014]; Figs. 2 & 4-5).
Regarding claims 6 and 14, Lirette discloses the inner sleeve (120) comprises a shoulder (seat 164 is connected to  lock sleeve that receives the plug) shaped to receive a plug (180) to shift the inner sleeve to position the downhole tool in the closed position. (Fig. 5).
Regarding claims 8 and 16, Lirette discloses the inner sleeve (120)  further comprises a port (124) that, when the downhole tool is positioned in the run-in position, is aligned with the port (114)  in the tubular body (Fig. 2); and the seat (144) is slidable within the inner sleeve (120) and positionable in a run-in position that blocks fluid flow through the port in the inner sleeve (illustrated in Fig. 2) and an open position that allows fluid flow through the port in the inner sleeve (illustrated in Fig. 4). 
Regarding claim 9, Lirette discloses a cementing system for a borehole, the cementing system comprising: a casing string positionable within the borehole, the casing string comprising a downhole tool (100) comprising: a tubular body (110) comprising a port (114) that allows fluid flow between a bore (112) of the downhole tool and an area radially outside of the tubular body (110); and an inner sleeve (120) slidable within the tubular body; and a seat (140) within the inner sleeve, the seat comprising a shoulder (144) shaped to receive an opening plug (180), wherein the downhole tool is sequentially positionable in a run-in position that blocks fluid flow through the port (114) in the tubular body (illustrated in Fig. 2), then at least a portion (140) of the downhole tool is movable in an downhole direction to an open position by the seat (144) receiving the opening plug (180) that allows fluid flow through the port in the tubular body (Par. [0058]; illustrated in Fig. 4), and then in moveable to a closed position that blocks fluid flow through the port (114) in the tubular body (illustrated in Fig. 5).
Regarding claim 17, Lirette discloses a method for cementing a casing string in a borehole, the method comprising: positioning the casing string comprising a downhole tool (100) within the borehole, the downhole tool comprising an inner sleeve (120) and a seat (140) and wherein the downhole tool is positioned in a run-in position that blocks fluid flow between a bore of the downhole tool and an annulus formed between the casing string and a wall of the borehole (illustrated in Fig. 2); then shifting the downhole tool (100) to an open position to allow fluid flow between the bore of the downhole tool and the annulus by pumping an opening plug (180) downhole to engage with a shoulder (144) of the seat (140) of the downhole tool to move at least a portion of the downhole tool in a downhole direction and shift the downhole tool to the open position (Par. [0058]; illustrated in Fig. 4); and then shifting the downhole tool (100) to a closed position to block fluid flow between the bore of the downhole tool and the annulus (illustrated in Fig. 5).
Regarding claim 20, Lirette discloses shifting the downhole tool (100) to the closed position comprises pumping a plug (180) downhole to engage with a shoulder (144) of the inner sleeve (140) of the downhole tool to shift the downhole tool to the closed position. (Par. [0014]; Fig. 5).
Regarding claim 21 and 22, Lirette discloses positioning the casing string wherein the downhole tool is positioned in a run-in position comprises the inner sleeve (120) comprising a port (124) being aligned with a port (114) of a tubular body (110) of the downhole tool (100) and the seat (140) is positioned to block the fluid flow between the bore of the downhole tool and the annulus (illustrated in Fig. 2); and shifting the downhole tool to the open position comprises pumping the opening plug (180) downhole to engage with the shoulder of the seat (140) to slide the seat relative to the inner sleeve to allow fluid flow through the port (124) of the inner sleeve (120) and the port (114) of the tubular body (Par. [0058]; Fig. 4).
Regarding claims 23 and 25, Lirette discloses the inner sleeve (120) blocks fluid flow through the port (114) in the tubular body (110) when in the downhole tool is in the run-in position. (Par. [0011]; Fig. 2).
Regarding claims 24 and 26, Lirette discloses the inner sleeve (120) further comprises a port (124) that, when the downhole tool is positioned in the run-in position, is not aligned with the port (114) in the tubular body such that fluid flow through the port (114) in the tubular body is blocked; and the inner sleeve (120) is positionable in an open position where the port (124) in the inner sleeve is aligned with the port (114) in the tubular body that allows fluid flow through the port in the inner sleeve and the port in the tubular body. (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lirette in view of Walton et al. PG Pub. 2016/0258260 (Walton).
Regarding claim 7 and 15, Lirette discloses the claimed invention except for the inner sleeve comprises a profile on an interior surface of the inner sleeve.
Nonetheless, Walton discloses a sliding sleeve (324) with a profile (414) on the inner surface to mate with a dart profile (208). (Abstract; Par. [0032 & 0043]; Fig. 3A & 6).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Lirette sliding sleeve with a profile taught by Walton for the purpose of mating with a profile of a dart. This would achieve the predictable result of ensuring the dart engages with the corresponding sleeve if there are more than one sliding sleeve in a tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676